 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.1 Page 1 of 13



 1   HYDE & SWIGART , APC
 2
     Yana A. Hart, Esq. (SBN: 306499)
     yana@westcoastlitigation.com
 3   2221 Camino Del Rio South, Suite 101
 4   San Diego, CA 92108
     Telephone: (619) 233-7770
 5   Facsimile: (619) 297-1022
 6
     LAW OFFICE OF DANIEL G. SHAY
 7   Daniel G. Shay, Esq. (SBN: 250548)
 8   danielshay@tcpafdcpa.com
     2221 Camino Del Rio South, Suite 308
 9   San Diego, CA 92108
10   Telephone: (619) 222-7429
     Facsimile: (866) 431-3292
11
     Attorneys for Plaintiff,
12   Kelissa Ronquillo
13
14
                                UNITED STATES DISTRICT COURT
15
                              SOUTHERN DISTRICT OF CALIFORNIA
16
17       Kelissa Ronquillo, individually         Case No: '19CV1230 BEN BGS
         and on behalf of others similarly
18
         situated,                               CLASS ACTION
19                                               COMPLAINT FOR DAMAGES AND
                                Plaintiff,       INJUNCTIVE RELIEF:
20
21       vs.                                     1.   NEGLIGENT VIOLATION
                                                      OF TELEPHONE
22                                                    CONSUMER PROTECTION
                                                      ACT (TCPA), 47 U.S.C. § 227
23
                                                 2.   KNOWING AND/OR
         Lyft, Inc.,                                  WILLFUL VIOLATIONS OF
24
                                                      THE TELEPHONE
25                              Defendant.            CONSUMER PROTECTION
26
                                                      ACT (TCPA), 47 U.S.C. § 227

27                                               JURY TRIAL DEMANDED
28

                                             1
     Class Action Complaint
 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.2 Page 2 of 13



 1                                      INTRODUCTION
 2   1.     Kelissa Ronquillo (“Plaintiff”), individually and on behalf of all others similarly
 3          situated (“Class Members”), brings this action, through his attorneys, for
 4          damages and injunctive relief, and any other available relief against Lyft, Inc.
 5          (“Defendant”), and its present, former, or future direct and indirect parent
 6          companies, subsidiaries, affiliates, agents, related entities for negligently or
 7          intentionally contacting Plaintiff and Class Members on their cellular
 8          telephones, in violation of the Telephone Consumer Protection Act, 47 U.S.C. §
 9          227 et seq., (“TCPA”).
10   2.     Plaintiff alleges as follows upon personal knowledge as to herself and her own
11          acts and experiences, and, as to all other matters, upon information and belief,
12          including investigation conducted by her attorneys.
13   3.     The TCPA was designed to prevent calls and messages like the ones described
14          within this complaint, and to protect the privacy of citizens like Plaintiff.
15          “Voluminous consumer complaints about abuses of telephone technology – for
16          example, computerized calls dispatched to private homes – prompted Congress
17          to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744
18          (2012).
19   4.     In enacting the TCPA, Congress intended to give consumers a choice as to how
20          creditors and telemarketers may call them, and made specific findings that
21          “[t]echnologies that might allow consumers to avoid receiving such calls are not
22          universally available, are costly, are unlikely to be enforced, or place an
23          inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward
24          this end, Congress found that:
25                [b]anning such automated or prerecorded telephone calls to the
26
                  home, except when the receiving party consents to receiving the
                  call or when such calls are necessary in an emergency situation
27                affecting the health and safety of the consumer, is the only
28                effective means of protecting telephone consumers from this
                  nuisance and privacy invasion.
                                                 2
     Class Action Complaint
 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.3 Page 3 of 13



 1
 2
            Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL

 3
            3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on

 4
            TCPA’s purpose).

 5
     5.     Congress also specifically found that “the evidence presented to the Congress

 6
            indicates that automated or prerecorded calls are a nuisance and an invasion of

 7
            privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,

 8
            132 S. Ct. at 744.

 9
     6.     As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA case

10
            regarding calls similar to this one:

11
                  The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of
12                the Act curtails the use of automated dialers and prerecorded
13                messages to cell phones, whose subscribers often are billed by the
                  minute as soon as the call is answered—and routing a call to
14                voicemail counts as answering the call. An automated call to a
15                landline phone can be an annoyance; an automated call to a cell
                  phone adds expense to annoyance.
16
            Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
17
     7.     While many violations are described below with specificity, this Complaint
18
            alleges violations of the statute cited in its entirety.
19
     8.     Plaintiff makes these allegations on information and belief, with the exception
20
            of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
21
            Plaintiff alleges on her personal knowledge.
22
     9.     Unless otherwise stated, all the conduct engaged in by Defendant took place in
23
            California.
24
     10.    All violations by Defendant were knowing, willful, and intentional, and
25
            Defendant did not maintain procedures reasonably adapted to avoid any such
26
            violation.
27
28

                                                    3
     Class Action Complaint
 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.4 Page 4 of 13



 1   11.    Unless otherwise indicated, the use of Defendant’s name in this Complaint
 2          includes all agents, employees, officers, members, directors, heirs, successors,
 3          assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
 4          the named Defendant.
 5                                   JURISDICTION & VENUE
 6   12. This Court has federal question jurisdiction because this case arises out of
 7          violation of federal law: TCPA, 47 U.S.C. § 227 et seq.
 8   13.    This court has personal jurisdiction over Defendant because Defendant is
 9          headquartered in San Francisco, California.
10   14.    Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(2), because
11          Defendant transacts business in this district and the acts and omissions alleged
12          occurred while Plaintiff was physically located in the County of San Diego,
13          State of California, in this judicial district.
14                                  PARTIES & DEFINITIONS
15   15.    Plaintiff is, and at all times mentioned herein was, a natural person and resident
16          of the State of California, County of San Diego.
17   16.    Defendant is, and at all times mentioned herein was, a corporation registered in
18          the state of Delaware with its headquarters and principal place of business in
19          San Francisco, California.
20   17.    Defendant is, and at all times mentioned herein was, a “person”, as defined by
21          47 U.S.C. § 153(39).
22                                     FACTUAL ALLEGATIONS
23   18.    Prior to the filing of this action, Plaintiff obtained representation from attorney
24          Daniel G. Shay (“Attorney”).
25   19.    Thereafter, on or around February 22, 2019, Plaintiff received at least one phone
26          call to her cellular telephone from the telephone number (717) 414-5150.
27
28

                                                     4
     Class Action Complaint
 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.5 Page 5 of 13



 1   20.    Plaintiff did not recognize the number nor had she ever consented to being
 2          called from that number, so she did not answer the call. After a few seconds, the
 3          call was dropped.
 4   21.    This is a common sign of the use of an ATDS, as an ATDS will drop the call if
 5          nobody answers within a short period of time and will dial the next number on
 6          its stored list.
 7   22.    When Attorney subsequently called the number, he was greeted by the pre-
 8          recorded voice of an “agent” named “Sidney.”
 9   23.    The pre-recorded voice mentioned “Drive 4 Cash” and asked Attorney several
10          questions regarding his age, driver’s license status, and vehicle. After Attorney
11          answered the prompts , “Sidney” informed Attorney that he was qualified to
12          drive for Defendant’s ride-share business.
13   24.    The call then connected Attorney to a live agent named “Iris” that said she
14          would help attorney set up a Lyft account. Attorney asked Iris her company
15          name and she said “Lyft”. Attorney asked if she worked for Lyft directly or
16          another company and she said Lyft directly. Attorney asked for the website of
17          her company and she said “Lyft.com”.
18   25.    Upon information and belief, had Plaintiff answered the February 22 call from
19          (717) 714-5150, she would have been greeted by the same pre-recorded voice,
20          which would similarly walk her through the process of signing her up as a driver
21          for Defendant’s ride-sharing business.
22   26.    Upon information and belief, Defendant places these calls itself to solicit drivers
23          to sign up for its business. Alternatively, the calls are placed by a third party on
24          behalf of, for the sole benefit of, and with the knowledge of Defendant.
25   27.    Upon information and belief, Defendant has a policy and regular practice of
26          placing calls, or knowingly sanctioning such calls, to consumers using a pre-
27          recorded or automated voice and an ATDS.
28

                                                  5
     Class Action Complaint
 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.6 Page 6 of 13



 1   28.    At no point prior to or after the filing of this action has Plaintiff downloaded or
 2          otherwise utilized the Lyft app or Defendant’s services. Therefore, at no point
 3          did Plaintiff give Defendant consent to call her cellular telephone with an ATDS
 4          and/or pre-recorded voice.
 5   29.    The TCPA clearly prohibits making non-emergency calls “using any [ATDS] or
 6          an artificial or prerecorded voice . . . to any telephone number assigned to a . . .
 7          cellular telephone service . . ..” 47 U.S.C. § 227(b)(1)(A). The statute provides
 8          for $500.00 in statutory damages for each negligent violation, id. §
 9          227(b)(3)(B). However, if the court finds that the defendant “willfully or
10          knowingly” violated the TCPA, it can award up to $1,500 in statutory damages.
11          Id.
12   30.    This suit seeks only damages and injunctive relief for recovery of economic
13          injury, and it expressly is not intended to request any recovery for personal
14          injury and claims related thereto.
15   31.    Plaintiff was personally affected by Defendant’s actions because Defendant’s
16          use of an ATDS and pre-recorded voice forced Plaintiff to live without the
17          utility of Plaintiff’s cell phone by forcing her to silence her cell phone and/or
18          block incoming numbers.
19   32.    Plaintiff was further personally affected because she was frustrated and
20          distressed that despite never having any contact with Defendant, Defendant
21          harassed Plaintiff with calls using an ATDS and pre-recorded voice.
22   33.    Defendant, upon information and belief, used an ATDS as defined by 47 U.S.C.
23          § 227(a)(1), as prohibited by 47 U.S.C. § 227(b)(1)(A).
24   34. Upon information and belief, Defendant’s ATDS has the capacity to store or
25          produce telephone numbers to be called, using a random or sequential number
26          generator.
27
28

                                                  6
     Class Action Complaint
 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.7 Page 7 of 13



 1   35. Upon information and belief, Defendant’s ATDS also has the capacity to and
 2          does, dial telephone numbers stored as a list or in a database without human
 3          intervention.
 4   36. Plaintiff’s cellular telephone, which Defendant called, was assigned to a cellular
 5          telephone service for which Plaintiff incurs a charge for incoming calls pursuant
 6          to 47 U.S.C. § 227(b)(1).
 7   37. The unwanted telephone call constitutes a call that was not for emergency
 8          purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
 9   38. Plaintiff did not provide express consent to Defendant to receive calls on
10          Plaintiff’s cellular telephone, pursuant to 47 U.S.C. § 227 (b)(1)(A).
11   39. Plaintiff is informed and believes and here upon alleges, that this call was made
12          by Defendant or Defendant’s agent, with Defendant’s permission, knowledge,
13          control and for Defendant’s benefit.
14   40. Moreover, Plaintiff is informed and believes and here upon alleges, that
15          Defendant or Defendant’s agent, with Defendant’s permission, knowledge,
16          control and for the Defendant’s benefit, “willfully or knowingly” utilized a pre-
17          recorded voice in conjunction with its ATDS in violation of well-established
18          federal law prohibiting such conduct.
19   41.    As a result thereof, Plaintiff has been damaged as set forth in the Prayer for
20          Relief herein.
21   42.    Plaintiff seeks statutory damages and injunctive relief under 47 U.S.C §
22          227(b)(3).
23                                      CLASS ACTION ALLEGATIONS
24   43.    Plaintiff brings this lawsuit as a class action on behalf of herself and Class
25          Members of the proposed classes pursuant to Federal Rules of Civil Procedure
26          23(a), (c)(5), and (b)(3) and/or (b)(2). This action satisfies the numerosity,
27          commonality, typicality, adequacy, predominance, and superiority requirements
28          of those provisions.

                                                   7
     Class Action Complaint
 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.8 Page 8 of 13



 1   44.    Plaintiff proposes the following class, consisting of and defined as follows:
 2                       All persons in the United States whose cellular
 3
                         telephones were called using a pre-recorded voice and/or
                         an automated telephone dialing system by Defendant
 4                       and/or its agent/s within the two years prior to the filing
 5                       of the Complaint.

 6
     45.    Excluded from the Class Members are: (1) Defendant, any entity or division in
 7
            which Defendant has a controlling interest, and its legal representatives, officers,
 8
            directors, assigns, and successors; (2) the Judge to whom this case is assigned
 9
            and the Judge’s staff; and (3) those persons who have suffered personal injuries
10
            as a result of the facts alleged herein.
11
     46.    Plaintiff reserves the right to redefine the classes and to add subclasses as
12
            appropriate based on discovery and specific theories of liability
13
     47.    Numerosity: The Class Members are so numerous that joinder of all members
14
            would be unfeasible and impractical. The membership of the entire Class is
15
            currently unknown to Plaintiff at this time; however, given that, on information
16
            and belief, Defendant called thousands of class members nationwide and
17
            recorded those calls during the class period, it is reasonable to presume that the
18
            members of the Class are so numerous that joinder of all members is
19
            impracticable. The disposition of their claims in a class action will provide
20
            substantial benefits to the parties and the Court.
21
     48.    Commonality: There are common questions of law and fact as to Class
22
            Members that predominate over questions affecting only individual members,
23
            including, but not limited to:
24
               • Whether, within the statutory period Defendant placed any call to the
25
                   Class Members using an ATDS or pre-recorded voice;
26
               • Whether Defendant had, and continues to have, a policy during the
27
                   relevant period of placing calls to the Class Members using an ATDS or
28
                   pre-recorded voice;
                                                       8
     Class Action Complaint
 Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.9 Page 9 of 13



 1             • Whether Defendant used, and continues to use, an ATDS to make
 2                 automated phone calls to Class Members
 3             • Whether Plaintiff and the Class Members were damaged thereby, and the
 4                 extent of damages for such violation; and
 5             • Whether Defendant should be enjoined from engaging in such conduct in
 6                 the future.
 7   49.    Typicality Plaintiff has had to suffer the burden of receiving phone calls from an
 8          ATDS using a pre-recorded voice. Thus, her injuries are also typical to Class
 9          Members.
10   50.    Plaintiff and Class Members were harmed by the acts of Defendant in at least
11          the following ways: Defendant harassed Plaintiff and Class Members by
12          illegally calling their cellular phones using a pre-recorded voice and an ATDS.
13          Plaintiff and Class Members were damaged thereby.
14   51.    Adequacy: Plaintiff is qualified to, and will, fairly and adequately protect the
15          interests of each Class Member with whom she is similarly situated, as
16          demonstrated herein. Plaintiff acknowledges that she has an obligation to make
17          known to the Court any relationships, conflicts, or differences with any Class
18          Member. Plaintiff’s attorneys, the proposed class counsel, are versed in the
19          rules governing class action discovery, certification, and settlement. In addition,
20          the proposed class counsel is experienced in handling claims involving
21          consumer actions and violations of the Telephone Consumer Protection Act.
22          Plaintiff has incurred, and throughout the duration of this action, will continue to
23          incur costs and attorneys’ fees that have been, are, and will be, necessarily
24          expended for the prosecution of this action for the substantial benefit of each
25          Class Member.
26   52.    Predominance: Questions of law or fact common to the Class Members
27          predominate over any questions affecting only individual members of the Class.
28          The elements of the legal claims brought by Plaintiff and Class Members are

                                                  9
     Class Action Complaint
Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.10 Page 10 of 13



 1          capable of proof at trial through evidence that is common to the Class rather
 2          than individual to its members.
 3   53.    Superiority: A class action is a superior method for the fair and efficient
 4          adjudication of this controversy because:
 5               a.      Class-wide damages are essential to induce Defendant to comply with
 6                    Federal law.
 7               b.      Because of the relatively small size of the individual Class Members’
 8                    claims, it is likely that only a few Class Members could afford to seek
 9                    legal redress for Defendant’s misconduct.
10               c.      Management of these claims is likely to present significantly fewer
11                    difficulties than those presented in many class claims.
12               d.      Absent a class action, most Class Members would likely find the cost
13                    of litigating their claims prohibitively high and would therefore have no
14                    effective remedy at law.
15               e.      Class action treatment is manageable because it will permit a large
16                    number of similarly situated persons to prosecute their common claims in
17                    a single forum simultaneously, efficiently, and without the unnecessary
18                    duplication of effort and expense that numerous individual actions would
19                    endanger.
20               f.      Absent a class action, Class Members will continue to incur damages,
21                    and Defendant’s misconduct will continue without remedy.
22   54.    Plaintiff and the Class Members have all suffered and will continue to suffer
23          harm and damages as a result of Defendant’s unlawful and wrongful conduct.
24   55.    The Class may also be certified because:
25              • the prosecution of separate actions by individual Class Members would
26                    create a risk of inconsistent or varying adjudication with respect
27                    to.individual Class Members, which would establish incompatible
28                    standards of conduct for Defendant;

                                                    10
     Class Action Complaint
Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.11 Page 11 of 13



 1              • the prosecution of separate actions by individual Class Members would
 2                  create a risk of adjudications with respect to them that would, as a
 3                  practical matter, be dispositive of the interests of other Class Members
 4                  not parties to the adjudications, or substantially impair or impede their
 5                  ability to protect their interests; and
 6              • Defendant has acted or refused to act on grounds generally applicable to
 7                  the Class, thereby making appropriate final and injunctive relief with
 8                  respect to the members of the Class as a whole.
 9   56.    This suit seeks only damages and injunctive relief for recovery of economic
10          injury on behalf of Class Members and it expressly is not intended to request
11          any recovery for personal injury and claims related thereto.
12   57.    The joinder of Class Members is impractical and the disposition of their claims
13          in the class action will provide substantial benefits both to the parties and to the
14          court. The Class Members can be identified through Defendant’s records.
15                                      FIRST CAUSE OF ACTION
16                                 NEGLIGENT VIOLATIONS OF THE
17                        TELEPHONE CONSUMER PROTECTION ACT (TCPA)
18                                           47 U.S.C. § 227
19   58.    Plaintiff repeats, re-alleges, and incorporates by reference, all of the above
20          paragraphs of this Complaint as though fully stated herein.
21   59.    The foregoing acts and omissions constitute numerous and multiple violations
22          of the TCPA, including but not limited to each and every one of the above-cited
23          provisions of the TCPA, 47 U.S.C. 227 et. seq.
24   60.    As a result of Defendant's negligent violations of 47 U.S.C. § 227 et seq.,
25          Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
26          every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
27   61.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in
28          the future.

                                                     11
     Class Action Complaint
Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.12 Page 12 of 13



 1                                     SECOND CAUSE OF ACTION
 2                            KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 3                        TELEPHONE CONSUMER PROTECTION ACT (TCPA)
 4                                         47 U.S.C. § 227
 5   62.    Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs
 6          of this Complaint as though fully stated herein.
 7   63.    The foregoing acts and omissions of Defendant constitute numerous and
 8          multiple knowing and/or willful violations of the TCPA, including but not
 9          limited to each and every one of the above-cited provisions of 47 U.S.C. § 227
10          et seq.
11   64.    As a result of Defendant's knowing and/or willful violations of 47 U.S.C. § 227
12          et seq., Plaintiff is entitled to treble damages, as provided by statute, up to
13          $1,500.00, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B)
14          and 47 U.S.C. § 227(b)(3)(C).
15                                       PRAYER FOR RELIEF
16           WHEREFORE, Plaintiff and the Class Members pray that judgment be entered
17   against Defendant, and Plaintiff and the Class be awarded damages from Defendant,
18   as follows:
19   •       Certify the classes as requested herein;
20   •       Appoint Plaintiff to serve as the Class Representative for the classes; and
21   •       Appoint Plaintiff’s Counsel as Class Counsel in this matter for the classes.
22           In addition, Plaintiff and the Class Members pray for further judgment as
23   follows against Defendant:
24   •     Special, general, compensatory and punitive damages;
25   •     Injunctive relief, prohibiting such conduct in the future;
26   •     Statutory damages of $500.00 for each negligent violation of the TCPA pursuant
27         to 47 U.S.C. § 227(b)(3)(B);
28

                                                 12
     Class Action Complaint
Case 3:19-cv-01230-BEN-BGS Document 1 Filed 07/02/19 PageID.13 Page 13 of 13



 1   •     Pursuant to 47 U.S.C § 227(b)(3)(A), injunctive relief prohibiting such conduct
 2         in the future;
 3   •     Statutory damages of $1,500.00 for each knowing and/or willful violation of the
 4         TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C);
 5   •     Any other relief the Court may deem just and proper including interest.
 6                                       TRIAL BY JURY
 7   72.     Pursuant to the Seventh Amendment to the Constitution of the United States of
 8   America, Plaintiff and Class Members are entitled to, and demand, a trial by jury.
 9
10
                                            Respectfully submitted,
11
                                            HYDE & SWIGART, APC
12
13   Date: July 2, 2019                     By: s/ Yana A. Hart
14                                             Yana A. Hart Esq.
                                                yana@westcoastlitigation.com
15                                              Attorneys for Plaintiff
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                13
     Class Action Complaint
